Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is in response to Application #16/539,372 filed on 08/13/2019 in which Claims 1-20 are presented for examination.

Status of Claims
Claims 1-20 are presented for examination, of which Claims 1-20 are subject to a Restriction Election.  Claims 1-11 have been elected by the applicant as a result of the Restriction Election requirement, of which Claims 1, 3-11 are allowable via Examiner’s Amendment.  Non-Elected Claims 12-20 are canceled, Claim 2 is also canceled.

Applicant’s Most Recent Claim Set of 08/13/2019
Applicant’s most recent claim set of 08/13/2019 is considered to be the latest claim set under consideration by the examiner.

Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species 1: 	Embodiment 1, Specification Par 17 Lines 1-13, associates with Claim(s) 1-11.

Species 3: 	Embodiment 3, Specification Par 19 Lines 1-16, associates with Claim(s) 17-20.

The species are independent or distinct because each of the various disclosed species details a mutual exclusive characteristic of:
1.	A method for the re-authentication of server communications utilizing matching server tokens for certificate verification.
 2.	A computer storage media storing computer executable instructions for the re-authentication of server communications after the failure to authenticate a second server certificate.
3.	A method for the re-authentication of server communications utilizing matching token identifiers and matching domain names for certificate verification.
The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species.  In addition, these species are not obvious variants of each other based on the current record. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the species or groupings of patentably indistinct species have acquired a separate status in the art in 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with the office of Brian Tucker, Registration No. 61550, on July 28, 2021, an election was made without traverse to prosecute the invention of Species 1: Claims 1-11.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Brian Tucker on July 28, 2021.
 
The application has been amended as follows:

In the Claims:

Claim 1: (Currently Amended)
Regarding Claim 1, in Claim 1 Line(s) 5, replace the phrase:
“a first server token that was received from a server;”
with the following:
“a first server token that was received from [[a]] the server;”


Claim 1: (Currently Amended)
Regarding Claim 1, in Claim 1 Line(s) 10-11, replace the phrase:
“receiving, from the server, a second server token;”
with the following:
“receiving, from the server, a second server token and one or more CA certificates;”


Claim 1: (Currently Amended)
Regarding Claim 1, in Claim 1 Line(s) 15-16, replace the phrase:
“in response to authenticating the server via the fallback authentication, adding one or more CA certificates to a certificate store on the client.”
with the following:
“in response to authenticating the server via the fallback authentication, adding the one or more CA certificates to a certificate store on the client.”


Claim 2: (Currently Canceled)


Claim 3: (Currently Amended)
Regarding Claim 3, in Claim 3 Line(s) 3, replace the phrase:
“to a first token identifier contained in the first server token such that the second server token is”
with the following:
“to a first token identifier contained in the first server token, wherein 


Claims 12-20: (Currently Canceled)


Reasons For Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1, 3-11 are considered allowable.

The instant invention is directed to a method for providing the re-authentication of server communications utilizing matching server tokens for certificate verification.

The closest prior art, as recited, TIPPETT US Patent Application Publication No. 2012/0054491 and Youn US Patent Application Publication No. 2007/0136795, are also generally directed to various aspects of providing the re-authentication of server communications.  However, TIPPETT or Youn does not teach or suggest, either singularly or in combination, the particular combination of steps or elements as recited in the independent claim(s) 1.  For example, none of the cited prior art teaches or suggests the steps of:
Regarding Claim 1:
a client storing a first server token that was received by the client from a server, the client receiving a current server certificate from the server, the client verifying the received current server certificate, upon the client failing to successfully verify the received current server certificate, the client transmitting to the server a request for fallback authentication, the client receiving from the server a second server token and one or more CA certificates in response to the transmission from the client to the server of the request for fallback authentication, the client authenticating the server via fallback authentication by comparing the first server token to the second server token for a match, upon a successful match of the first server token and the second server token to each other by the client, the client determining that the server has been successfully authenticated resulting in the client adding the received one or more CA certificates to a certificate store residing on the client
When combined with the additional limitations found in Claim 1.

Therefore Claims 1, 3-11 of the instant application are allowable over the cited prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Stevens et al - US_20080162703: Stevens et al teaches the reestablishment of a lost communications connection between a client and a server based on recovery locations and recovery notifications.
Devine et al - US_20020103909: Devine et al teaches the reestablishment of a lost SNA communications connection between a client and a server.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY HOLDER whose telephone number is 571-270-3789.  The examiner can normally be reached on Monday-Friday 10:00AM-7:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw, can be reached on 571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRADLEY W HOLDER/
Primary Examiner, Art Unit 2498